Citation Nr: 9903446	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  93-13 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for amputation of the left 
middle finger, mid phalanx area, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1991, in which the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), denied the veteran's claim of entitlement to a 
compensable rating for amputation of the left middle finger, 
mid phalanx area.  The veteran subsequently perfected an 
appeal of that decision.  In October 1992, the RO granted the 
veteran an increase in the evaluation of his service-
connected amputation of the left middle finger, mid phalanx 
area, to 10 percent disabling, effective May 28, 1991.  The 
veteran maintained his disagreement with the assignment of 
this rating.

The Board notes that the veteran also perfected an appeal of 
the RO's denial of his claim of entitlement to service 
connection for PTSD.  However, in an August 1996 rating 
decision, the RO granted this claim.  Because the benefit 
sought on appeal has been granted, this issue is no longer 
before the Board for appellate consideration.  

Additionally, the Board notes that the veteran originally 
perfected appeals of the RO's denial of his claims of 
entitlement to an increased rating for left ear hearing loss 
disability and a ganglion cyst on the right wrist.  However, 
in January 1992 and July 1992 statements, the veteran 
withdrew his appeals of these issues.  Accordingly, these 
claims are not before the Board for appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's amputation of the left middle finger, mid 
phalanx area, is manifested by complaints of tingling, 
numbness, and weakened grip strength, and objective evidence 
of increased sensitivity to tip of the left finger and a 
minor decrease in flexion of the left third finger, but 
essentially functional left hand. 


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
amputation of the left middle finger, mid phalanx area, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.71a, 4.118, Diagnostic Codes 5154, 5226, 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected amputation of 
the left middle finger, mid phalanx area, is of sufficient 
severity to warrant a rating in excess of 10 percent.  He 
specifically contends that his finger tingles and has 
numbness, that his grip strength is reduced, and that the tip 
of his finger has increased sensitivity.  The veteran's 
contentions regarding the increase in severity of his 
residuals of amputation of the left middle finger, mid 
phalanx area constitute a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the VA has met its statutory obligation to 
assist him in the development of his claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).

The RO originally granted service connection for the 
veteran's amputation of the left middle finger, mid phalanx 
area, in a July 1970 decision, assigning a noncompensable 
rating thereto, effective January 10, 1970.  This evaluation 
was confirmed in subsequent rating decisions, including the 
August 1991 decision from which the veteran appealed.  In 
October 1992 the RO issued a decision granting the veteran a 
10 percent rating for his amputation of the left middle 
finger, mid phalanx area, based on a painful scar.  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (992).

Additionally, VA regulations set forth at 38 C.F.R. § 4.40 
(1998) provide for consideration of a functional impairment 
when evaluating the severity of a musculoskeletal disability.  
The United States Court of Veterans Appeals (Court) has held 
that a higher rating can be based on "greater limitation of 
motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(1998).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1998) (Schedule), the RO ascertained the severity of 
the veteran's hemorrhoids by application of the criteria set 
forth in Diagnostic Codes 5154, 5226, and 7804.  Under 
Diagnostic Code 5154, a 10 percent rating is warranted for 
amputation of the middle finger without metacarpal resection 
at the proximal interphalangeal joint or proximal thereto, 
and a 20 percent rating is warranted for amputation of the 
middle finger with metacarpal resection (more than one-half 
the bone lost).  Diagnostic Code 5226 permits assignment of a 
10 percent rating for favorable or unfavorable ankylosis of 
the middle finger.  Finally, Diagnostic Code 7804 assigns a 
10 percent evaluation for superficial scars that are tender 
and painful on objective demonstration. 

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (1997); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Nevertheless, the present level of 
disability is of primary concern, and the past medical 
reports do not have precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, the veteran is already receiving the 
maximum schedular evaluation available under Diagnostic Code 
7804, governing scars, and no greater compensation is 
available under this provision.  However, this rating does 
not preclude the assignment of a separate evaluation for his 
amputation of the left middle finger, mid phalanx area under 
the Diagnostic Code provisions governing compensation for a 
middle finger disability.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Accordingly, the Board must evaluate his 
disability under Diagnostic Codes 5154 and 5226 as laid out 
above.  

Initially, the Board notes that the veteran has never 
contended that his left middle finger is ankylosed; he has 
complained only of pain, tingling, grip weakness, and 
increased sensitivity.  Having noted this, we turn to the 
medical evidence of record.  The most recent medical evidence 
consists of several VA compensation examination reports, the 
most recent dated in June 1997.  This report notes that the 
veteran had increased sensitivity of the tip of his left 
third finger, and a minor decrease in flexion of this finger.  
The examiner reported that "the left hand was functional 
except for some minor loss of complete flexion of the third 
finger."  Prior to this, in February 1996 the veteran 
received a VA compensation examination; and this examiner 
noted normal thumb and finger movement on the left hand with 
the exception of some hesitancy of full flexion of the third 
finger.  There was no loss of sensation when all fingers 
touched.  A May 1991 VA examination report notes that the 
veteran has a well-healed scar on the third finger of his 
left hand, and that the end of the phalanx was amputated.  
The skin on the dorsal surface of the midphalanx was found to 
be hypersensitive.  No motor loss was noted.

VA treatment records from July 1992 to September 1992 show 
that the veteran underwent surgery on his left third finger 
to reconstruct the stump and reduce pain.  A November 1992 
record indicates that the veteran complained of pain in the 
stump.  The examiner noted Tinel's signs at the tip of the 
long finger, and the wound at the end of the third finger of 
the non-dominant hand was well-healed.  He was given an 
analgesic for bedtime.

Given this evidence, and keeping in mind that the present 
disability level is of the most concern, the Board finds that 
there is no basis for assignment of a compensable evaluation 
under the applicable codes governing the middle finger.  
Diagnostic Code 5154 requires amputation at the proximal 
interphalangeal joint for a 10 percent rating; however, the 
records indicate that the veteran has lost only the tip of 
his finger at the distal interphalangeal joint area.  As for 
Diagnostic Code 5226, the veteran presents no evidence that 
his middle finger is ankylosed, either favorably or 
unfavorably; therefore, compensation under this section is 
not appropriate.  With regard to functional impairment, the 
only loss of motion noted was a minor loss of flexion of the 
third left finger, and the VA examiner from June 1997 noted 
that other than this "minor loss" the veteran's left hand 
was functional.  Despite his reports of loss of grip 
strength, no medical evidence confirms this symptom.  
Accordingly, compensation for functional loss is not 
warranted in this situation.  

The Board notes that the RO referenced 38 C.F.R. § 4.63, 
governing loss of use of a hand or foot; however, given that 
the veteran has not been found to have functional loss of his 
left hand due to the amputation of the tip of his left third 
finger, the Board finds that this provision is not 
applicable.  Accordingly, based on the above discussion and 
evidence, the Board finds that an increased evaluation for 
the veteran's service-connected amputation of the left middle 
finger, mid phalanx area, is not warranted, and his claim 
therefor is denied.

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

An increased rating for amputation of the left middle finger, 
mid phalanx area, is denied.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

